DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as 
Each claim limitations “sections” (i.e., “an image data receiving section”, “a data conversion section”, “a hash value generation section”, “an electronic signature assigning section”, “a time stamp assigning section”, “a transmission section”, and “an associating section”) has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “section” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: there is no corresponding structure described in the specification to perform claim limitations.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for 
For more information, see M.P.E.P. § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Each of claim limitations “sections” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  In this case, the entirety of the specification does not appear to disclose any corresponding structure for performing claim functions.  Therefore, the claims 1-20 are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2, 9-10 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Borgne et al. (U.S. Pat. App. Pub. No. 2017/0103285 A1, referred as Le hereinafter).
Regarding claim 1  as a representative claim, Lee teaches a data processing device (see figures 1-4; abstract; para. [0064] and [0102]) comprising: 
an image data receiving section that receives image data (see abstract: receiving an initial image; para. [0048]: receiving am initial image; para. [0103]: receiving and initial image; items 402 & 422 of figure 4);
a data conversion section that converts the image data received by the image data receiving section into data having a format different from a format of the received image data (see conversions 404 and 424 of figure 4; convert image to grayscale 302 of figure 3; para. [0029] – [0030]: either single or combination of converting and reducing processes; grayscale image and request image are two different image formats; reduced size of grayscale image is different than request image; para. [0068] – [0069]: converting the initial image to grayscale; para. [0070]: reducing size of grayscale image; para. [0103]: initial image is converted to grayscale whose size is the reduced; and para. [0104]: initial reference image is received, converted to grayscale whose size is then reduced) and
a hash value generation section that generates a hash value of the data obtained by conversion of the data conversion section from the received image data (see 308 and 310 of figure 3 and para. [0079]: computing hash function for row and image; para. [0085: hash function).
Regarding claim 2, Le further comprising: an electronic signature assigning section that assigns an electronic signature to the data obtained by the conversion of the data conversion 
Regarding claim 9, Le further comprising: an associating section that associates one piece of the image data with another piece of the image data in a state where the existence of the one piece of the image data at a specific time has been already verified (see para. [0048]: joining row signatures; successive row refers to specific time).
Regarding claim 10, Le further comprising: an associating section that associates one piece of the image data with another piece of the image data in a state where the existence of the one piece of the image data at a specific time has been already verified (see para. [0048]: joining row signatures).
Regarding claims 17-19, Lee further teaches wherein the data conversion section converts the image data received by the image data receiving section into plural kinds of data (see para. [0069] – [0069]: converting to grayscale image and reduced such grayscale image to obtain reduced grayscale image having H rows and W+K columns; rows and columns could also refer to the so-called plural kinds of data;) , and in a case where plural kinds of data obtained by conversion from one piece of the image data are similar to at least one of plural kinds of data obtained by conversion from another piece of the image data, the associating section associates the other piece of the image data with the one piece of the image data (see para. [0073]: associating pixel in one group (Pxi) and its symmetrical partner/pixel in other group Pyj; para. [0070].
Regarding claim 20, the advanced statements as applied to claim 1 above are incorporated hereinafter. Le further teaches a converted data receiving section that receives data .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Le in view of Sahagun et al. (U.S. Pat. App. Pub. No. 2019/0268162 A1, referred as Sahagun hereinafter.
	The advanced statements as applied to claims 1-2, 9-10 and 17-20 above are incorporated hereinafter
Regarding claim 3, further comprising: a time stamp assigning section that assigns a time stamp to the data obtained by the conversion of the data conversion section.
	However, such claim limitation is well known in the art as evidenced by Sahagun.

	The motivation for doing so is to allow documents to be tracked for a specific time period (see para. [0094]), in the network communications (para. [0050]), and determined for authentication (see paragraphs [0067] and [0113]) .
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to incorporate such well known claim limitation (timestamp) for that reasons.
	Regarding claim 4, it is noted that this claim recites similar claim limitations called for in claim 3.  Therefore, claim 4 is also rejected for the same reasons as above.
Regarding claim 5, Le does not teach further comprising claim limitations “a transmission section that transmits the hash value generated by the hash value generation section, wherein the hash value transmitted by the transmission section is stored in a plurality of nodes constituting a peer-to-peer network, along with a transmission time point”.
However, such claim limitation is well known in the art as evidenced by Sahagun.
	Sahagun, in the field of endeavor that of data processing (i.e., figures 1-2), teaches data a transmission section that transmits the hash value generated by the hash value generation section  (see hash value generation (see figure 4, paragraphs [0024] (cryptographic hash and hash value), [0050] (cryptographic keys), and [0059] – [0063] (hash value, hash algorithms)), wherein the hash value transmitted by the transmission section is stored in a plurality of nodes constituting a peer-to-peer network, along with a transmission time point (see figure 9 (a plurality of nodes PD1, N1, N2,…Nm; at block 970, PD1 store trackable action TA (par. [0135]); para. [0090] 
	The motivation for doing so is to allow documents to be tracked for a specific time period (see para. [0094]), in the network communications (para. [0050]), and authenticated or determined whether they are original documents or they are not (see paragraphs [0067] and [0113]). It would also provide benefits including the elimination of duplicated efforts and the consolidation of budgets in the per-corporate-identity environment as suggested by Sahagun in paragraphs [0022] and [0032].
	Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to incorporate such claim limitations as taught by Sahagun in combination with Le for that reasons.
Regarding claim 6, it is noted that this claim recites similar claim limitations called for in claim 5.  Therefore, claim 6 is also rejected for the same reasons as above.
Regarding claim 7, while Le teach further comprising: a transmission section that transmits the hash value generated by the hash value generation section (see analysis applied to claim 1 above), Le does not teach claim limitation “wherein the hash value transmitted by the transmission section is stored in a distributed ledger of a block chain”.
However, such claim limitation is well known in the art as evidenced by Sahagun.
Sahagun, in the field of endeavor that of data processing (i.e., figures 1-2), teaches wherein the hash value transmitted by the transmission section is stored in a distributed ledger of a block chain” (see figure 4 (ledger 400 includes a plurality of blocks (i.e., Block #0, Block 
The motivation for doing so is to improve data security as suggested by Sahagun in paragraphs [0019[ and [0024]).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to incorporate such claim limitations as taught by Sahagun in combination with Le for that reasons.
Regarding claim 8, it is noted that this claim recites similar claim limitations called for in claim 7.  Therefore, claim 8 is also rejected for the same reasons as above.
Regarding claim 11, Le further comprising: an associating section that associates one piece of the image data with another piece of the image data in a state where the existence of the one piece of the image data at a specific time has been already verified (see para. [0048]: joining row signatures).
Regarding claims 12-16, it is noted that each of these claims recites similar claim limitations called for in claim 11.  Therefore, these claim 12-16 are also rejected for the same reasons as above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Examples of prior art in the same field of endeavor that of image processing are cited in Form PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY M DANG whose telephone number is (571)272-7389.  The examiner can normally be reached on Monday to Friday from 7:00AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mathew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DMD
6/2021
/DUY M DANG/Primary Examiner, Art Unit 2667